NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-3160-14T1

TINA L. TALMADGE,

      Plaintiff-Appellant,

v.

CONNIE S. BURN and ALVAN A. BURN,

      Defendants,
                                      APPROVED FOR PUBLICATION
and
                                           JULY 26, 2016
THE HARTFORD,
                                         APPELLATE DIVISION
     Defendant/Intervenor-
     Respondent.
__________________________________

          Argued May 16, 2016 - Decided June 22, 2016

          Before Judges Lihotz, Fasciale and Higbee.

          On appeal from Superior Court of New Jersey,
          Law Division, Sussex County, Docket No. L-
          401-13.

          Phillip C. Wiskow argued the cause for
          appellant   (Gelman,    Gelman, Wiskow &
          McCarthy, LLC, attorneys; Mr. Wiskow, of
          counsel and on the brief).

          David   R.   Kunz  argued  the  cause  for
          respondent (Kunz & Germick, attorneys; Mr.
          Kunz, on the brief).

      The opinion of the court was delivered by

LIHOTZ, P.J.A.D.
       Plaintiff Tina Talmadge appeals from a January 29, 2015

order denying her motion to declare the medical benefits portion

of a workers' compensation lien unenforceable.                         The Hartford,

the    workers'     compensation          carrier    for    plaintiff's         employer,

intervened     in    this        matter     seeking       reimbursement         from     any

recovery     the     defendant       tortfeasor        paid    to     plaintiff,          as

authorized by N.J.S.A. 34:15-40 (section 40) of the Workers'

compensation       Act    (the     Act),    N.J.S.A.       34:15-1    to    -142.         On

appeal, plaintiff argues because benefits that could have been

paid    through      plaintiff's          personal    injury     protection            (PIP)

provisions     of        her     automobile        liability     policy         are     not

recoverable        from     the     tortfeasor,       a     section        40    workers'

compensation lien for payment of similar costs should be denied.

We disagree and affirm.

       The facts are not disputed.                 Plaintiff, while working for

her employer, Child and Family Services, Inc., was driving her

personal automobile when involved in an auto accident caused by

defendant Connie Burns.             As a result of the accident, plaintiff

underwent an anterior cervical fusion.                      The Hartford, as the

workers'    compensation          carrier    for     plaintiff's      employer,         paid

plaintiff     over        $127,000    in     medical,       wage,     and       indemnity

benefits.




                                             2                                   A-3160-14T1
    Plaintiff       filed      a    complaint      and   ultimately         settled   her

claims against Burns in the amount of Burn's auto insurance

policy limit of $250,000.                  The Hartford asserted a workers'

compensation      lien      of      $84,510.78       against       this     third-party

recovery.

    Plaintiff moved to reduce The Hartford's claimed lien.                            She

argued The Hartford's inclusion of any medical benefits paid to

plaintiff     was      legally          unenforceable     and      not      subject    to

reimbursement.          The      Law     Division     judge     denied      plaintiff's

motion, citing section 40 of the Act.                         Plaintiff filed this

appeal.

    In enacting the Act, the Legislature sought to streamline

recovery    of   benefits          to    workers    injured     in    the    course    of

employment.      Estate of Kotsovska, ex rel. Kotsovska v. Liebman,

221 N.J. 568, 583-84 (2015).                Under the Act's remedial no-fault

system,     qualified     employees          receive     medical      treatment       and

limited compensation "without regard to the negligence of the

employer."       Id.   at 584 (quoting N.J.S.A. 34:15-7); see also

Tlumac v. High Bridge Stone, 187 N.J. 567, 573 (2006) ("[T]he

remedial purpose of the Workers' Compensation Act [is] to make

benefits     readily     and       broadly       available    to     injured    workers

through a non-complicated process.").




                                             3                                  A-3160-14T1
       Section     40       permits       a       workers'     compensation       insurance

carrier to seek reimbursement of benefits it pays when a third-

party, other than the employer, caused the employee's injury.

Utica Mut. Ins. Co. v. Maran & Maran, 142 N.J. 609, 613 (1995)

("Under     section         40,    the        workers'       compensation      carrier     is

entitled to reimbursement whether or not the employee is fully

compensated.").         The statute provides:

            (a) The obligation of the employer . . .
            under this statute to make compensation
            payments shall continue until the payment,
            if any, by such third party or his [or her]
            insurance carrier is made.

            (b) If the sum recovered by the employee
            . . . from the third person or his [or her]
            insurance   carrier  is   equivalent   to  or
            greater than the liability of the employer
            . . . under this statute, the employer . . .
            shall be released from such liability and
            shall be entitled to be reimbursed, . . .
            for   the  medical   expenses   incurred  and
            compensation payments theretofore paid to
            the injured employee . . . less employee's
            expenses of suit and attorney's fee as
            hereinafter defined.

            [N.J.S.A. 34:15-40(a)-(b).]

More    specifically,             "section        40   prevents     the     worker       from

retaining    any    workers'         compensation            benefits   that      have    been

supplemented     by     a    recovery         against    the     liable   third     party."

Utica, supra, 142 N.J. at 613.

       Plaintiff      argues,        as       a   no-fault     insured,     she    may     not

recover medical benefits from another no-fault insured.                                  Since



                                                  4                                 A-3160-14T1
The   Hartford's      subrogation         rights     are      limited    to     claims

plaintiff may assert, N.J.S.A. 34:15-40(f), she concludes the

workers'   compensation         carrier    has      no   entitlement      to     attach

payment    from     the    tortfeasor         for   reimbursement       of     medical

expenses it previously paid.               We reject this syllogism as an

inaccurate statement of the law.

      The statutory construct under the no-fault insurance system

provisions    of    the    Automobile      Insurance       Cost      Reduction      Act,

N.J.S.A.     39:6A-1.1     to    -35,     is    "intended      to    serve     as    the

exclusive remedy for payment of out-of-pocket medical expenses

arising from an automobile accident" as a "trade-off for lower

premiums and prompt payment of medical expenses."                       Caviglia v.

Royal Tours of Am., 178 N.J. 460, 466-67 (2004) (citing Roig v.

Kelsey, 135 N.J. 500, 503, 511-12 (1994)).                          Accordingly, an

injured no-fault insured who receives PIP benefits may not seek

recovery from the tortfeasor for claims resulting from "medical,

hospital     and   other    losses      for     which    he    had    already       been

reimbursed."       Bardis v. First Trenton Ins. Co., 199 N.J. 265,

279 (2009) (quoting Cirelli v. Ohio Cas. Ins. Co., 72 N.J. 380,

387 (1977)).       Thus, the Legislature did not intend "to leave the

door open for fault-based suits when enacting the No-Fault Law."

Roig, supra, 135 N.J. at 516.




                                          5                                    A-3160-14T1
      When an employee suffers an automobile accident while in

the course of employment, workers' compensation is the primary

source     of   satisfaction        of    the      employee's          medical        bills,     as

provided by the collateral source rule, N.J.S.A. 39:6A-6, which

"relieves the PIP carrier from the obligation of making payments

for   expenses     incurred        by    the       insured     which         are    covered      by

workers' compensation benefits."                    Lefkin v. Venturini, 229 N.J.

Super. 1, 7 (App. Div. 1988).                  "Where only workers' compensation

benefits and PIP benefits are available, the primary burden is

placed     on   workers'     compensation            as   a    matter         of    legislative

policy by way of the collateral source rule of N.J.S.A. 39:6A-

6."     Id. at 9 (citing Aetna Ins. Co. v. Gilchrist Bros., Inc.,

85 N.J. 550 (1981)).

      In   instances       where    an    employee,           as   a    result       of    a   work

related     automobile      accident       injury,            also      has    a     claim      for

recovery    against    a    third-party,            the   Legislature              overcame     the

possible "inequity of double recovery" by including section 40,

which    requires     an    injured       employee        to       refund      paid       workers'

compensation      benefits         once    recovery           is       obtained       from      the

tortfeasor,      thereby      avoiding             duplication          of     the        workers'

compensation benefits by the tort recovery.                                   Frazier v. New

Jersey Mfrs. Ins. Co., 142 N.J. 590, 597-98 (1995).                                 The statute

clearly permits an employee who received workers' compensation




                                               6                                          A-3160-14T1
benefits    to   seek     recovery     against      the   third-party    for   those

benefits, including paid medical expenses.                      The statute also

expressly     entitles          the   workers'      compensation      carrier     to

repayment of all benefits paid to the employee.                      See Greene v.

AIG Cas. Co., 433 N.J. Super. 59, 68 (App. Div. 2013) (stating

"if   repayment     of    the    workers'       compensation   carrier   from    the

third-party        recovery       were      not     required,      the    workers'

compensation exclusion would result in a double recovery to the

plaintiff in contravention of clear legislative policy against

duplication of awards.").

      In Greene, we stated "[i]t has long been understood that

the clear intent of [s]ection 40 . . . is to prevent an injured

employee    from    recovering        and   retaining     workers'    compensation

payments, while at the same time recovering and retaining the

full damages resulting from a third-party tort suit."                    Id. at 64

(citing United States Cas. Co. v. Hercules Powder Co., 4 N.J.
157, 163–65 (1950)).             This is so even when the net recovery,

after satisfaction of the workers' compensation lien, does not

fully compensate the employee.              Frazier, supra, 142 N.J. at 602.

      Accordingly, there is no basis to interfere with the Law

Division order.          The employer's workers' compensation carrier's

lien, which includes medical expenses paid, must be satisfied




                                            7                              A-3160-14T1
from plaintiff's $250,000 recovery from Burns.   N.J.S.A. 34:15-

40(b).

    Affirmed.




                               8                        A-3160-14T1